Title: Abigail Adams to John Thaxter, 29 April 1783
From: Adams, Abigail
To: Thaxter, John




April 29. 1783


I am largely indebted to you my much valued correspondent for many Letters received in the last four months, to not one of which have I been able to send you a line in return; no vessels have gone from this Quarter since december last.
I join my congratulations with every real Friend of America upon the safe and Honorable peace obtaind for our Country, thanks be to Heaven, and to the firmness, wisdom and integrity of our negotiaters. I “persue the triumph, and partake the Gale” with a satisfaction that neither the envy of some, or the Secret malice of others can rob me of. Do you recollect a Letter of Plinys to Hispulla which you will find in the 7 volume of the Spectator? Tis expressive of what I have often felt, to that I refer you for a true disscription of an affectionate Wife participating in the Glory and Reputation of her Husband.
Last Evening Your favour of November 20 was deliverd me, and have I really puzzeld you? Are you anxious to know who the Eliza is that wore your Minature? As I have obtaind my end; which was to teaze you a little, in return for your Ideal Fair American; I will state facts. Your sisters had sent to Eliza Cranch Your minature to shew to me, and she put it upon her Neck, no further do you mind: and came to see if I knew it, I catcht the opportunity of requiteing you in your own way. I know not whether any of your Female acquaintance after Your comments: which I realy think just, would wear your portrait, but I know several who have Friendship enough for you, to retain you in their Hearts.
I do not see why a subject which appears from all your Letters to have taken such a full possession of your mind, should appear become to you so impracticable. Return with peace to your Native Land, set yourself down with a fixed resolution to persue your profession; and I dare say success will crown your endeavours. There is more good to be done in Life, says a judicious observer of Humane Nature, by obstinate diligence and perseverence, than most people seem aware of. The Ant and Bee are but little and weak animals; and yet, by constant application they do wonders. It is an observation of Plinys that no Mans abilities are so remarkably shining, as not to stand in need, of a proper opportunity, a patron, and even the praises of a Friend to recommend them to the Notice of the World. Your merit I dare say has secured to you the two latter, nor need you dispair of the former, when you return to a Country you have already done honour to.
Heaven has yet in store for you some sweet female companion to smooth the Rugged road of Life, and sweeten the bitter cup—indeed you shall not live single. The greatest Authority pronnounced that it was not good for Man to be alone.
Your Hingham Friends are all well and expect your return with impatience. I cannot tell you much News of the domestick kind. Some persons say that your Friend Mr. Guild is taken with the Quincy, I hope he will do well—tho it is a Mortal complaint. With Regard to my comeing to Europe, Mr. A—s Letter of Febry 18 is so explicit with regard to his return that I shall not attempt it, even tho Congress appoint him to the Court of Britain, which tis said will be done. Mr. Smith has been waiting to know whether I should go or not, as he has been kind enough to offer me his protection. Common Fame gave him to me for a son this last winter, who then so proper to conduct the Mother and daughter abroad in the absence of the Father. Tis true he was politely attentive to Emelia this winter, gave her a ticket to the assembly and attended her there through the Season; which you know is sufficient for the world to unite them for life. Mr. Smith is a Gentleman of a Fair and amiable character and I sincerely wish him happily connected altho his attempts have never yet been successfull, by no means equal to his merit.—Adieu I am hurried to death to close, here is a messenger for my Letter now; I have not time to give it a Second perusal so excuse every inaccuracy and belive me most affectionately your Friend.

Portia

